DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 6/13/2022. Claims 1-2, 5-14 and 16-20 are considered below.

Response to Arguments
Applicant has amended independent claim 1 to include the limitation “an operator station rotatably connected to the chassis, and wherein the steering system further comprises at least one station actuator connected to the operator station and operably connected to the controller, wherein the controller is configured for automatically rotating the operator station to face a forward direction of travel of the agricultural vehicle”. Applicant argued that amended independent claim 1 includes the allowable material of original claim 4. Examiner agrees. Therefore, amended claims 1-2 and 5-8 are allowed.
Applicant has amended independent claim 9 to include the limitation “a damper configured for connecting to the second caster wheel, the damper being configured for passively damping the second caster wheel as the first caster wheel is steered by the first steering actuator”. Applicant has amended independent claim 17 to include the limitation “and dampening the second caster wheel with a damper connected to the second caster wheel”. Applicant argued that Rotole (US-2018/0201310-A1) does not show the use of a damper on a second caster while a first caster is steered. Examiner agrees. Therefore, claims 9-14 and 16-20 are allowed.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities:  
Claims 10 and 11 should exactly reflect the limitations of original claims 10 and 11.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-2, 5-14 and 16-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hauser et al. (U.S. Patent Number 10,829,150) discloses a zero turn radius vehicle with a single steered wheel. A second, non-steerable front caster wheel is located on a second side of the vehicle frame. A damper is connected to the non-steered wheel to dampen rotation of the non-steered wheel about a non-steered wheel pivot axis.
Graham et al. (U.S. Patent Number 10,953,918) discloses a self-propelled vehicle that includes swiveling caster wheels and independent drive wheels. The self-propelled vehicle is selectively steered in a caster wheel steering mode or a drive wheel steering mode.

This application is in condition for allowance except for the following formal matters: 
although it is clear from the context of applicant’s response that there was no intention to amend claims 10 and 11, claims 10 and 11 fail to reflect the exact wording of original claims 10 and 11.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667